        Case: 3:20-cv-00839-bbc Document #: 9 Filed: 10/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                                  ORDER
                             Plaintiff,
                                                                 07-cr-159-bbc
                                                                 20-cv-839-bbc
              v.

MATTHEW EVANS,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       In an order entered on September 22, 2020, I denied defendant Matthew Evans’s

motion for post conviction relief under 28 U.S.C. § 2255.         In doing so, I neglected to

address the issuance of a certificate of appealability under Rule 11 of the Rules Governing

Section 2255 Cases in the United States District Courts. Defendant has now filed a request

for a certificate of appealability of the September 22, 2020 order.

       A certificate of appealability shall issue "only if the applicant has made a substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In order to make

this showing, a defendant must "sho[w] that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4

(1983)).

                                              1
        Case: 3:20-cv-00839-bbc Document #: 9 Filed: 10/30/20 Page 2 of 2




       Although Rule 11 allows the court to direct the parties to submit arguments on the

question of issuing a certificate of appealability, it is unnecessary to do so in this instance.

No reasonable jurist would believe that defendant's motion was timely.



                                            ORDER

       IT IS ORDERED that no certificate of appealability will issue in this case.

              Entered this 30th day of October, 2020.

                                            BY THE COURT:
                                            /s/

                                            BARBARA B. CRABB.
                                            District Judge




                                                2
